Title: From John Adams to Timothy Pickering, 16 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept 16th 1798

I have received your favor of the 11th. I wish I understood better than I do the conduct both of Gen. Pinckney & Mr. Gerry.
I shall not be guilty of so much affectations of regard to science, as to be very willing to grant passports to Dupont De Nemours or any other French philosophers in the present situation of our Country. We have had too many French philosophers already; & I really begin to think or rather to suspect, that learned academies not under the immediate inspection & controll of goverment, have disorganised the world and are incompatible with social order. Mr. King judges rightly correctly of the American goverment that it has no disposition to give any encouragement to the mission of the directory; I hope he conjectures equally well of the English.
Inclosed is a letter from received last night from Mr. Higginson of Sept 18th which I recommend to the considerations of the heads of department
With great esteem I am Sir, your / most obedient

John Adams.